BRADY, Justice.
This is an appeal by the Mississippi State Highway Commission from a judgment of the Circuit Court of Smith County, Mississippi, rendered in favor of the appellee, C. E. Ford, for the sum of $3,000 as compensation and damages for the taking of a strip of land containing .9 acre to be used for highway right-of-way purposes.
The property condemned and taken constitutes a part of the total acreage of 81.7 acres belonging to Mr. C. E. Ford, the father of Dale Ford, whom the record reflects is a partner with C. E. Ford. The proof in the record clearly shows that the property condemned consists of a narrow strip of land fifty feet in width on the east end and forty feet in width on the west end. It is the border of a part of the north side of appellee’s land and is contiguous to Highway 28. It broadens the right-of-way of Highway 28 to a width of one hundred feet, and is approximately 880 feet in length.
We have carefully reviewed the record in this case together with the briefs and we reach the conclusion that the evidence was admissible to show the difference in value prior to the taking and the value subsequent to the taking. No error is assigned in the granting of the instructions.
We fail to find reversible error in this cause and we cannot say that the verdict of the jury of $3,000 under the proof offered in this cause evinces bias, passion or prejudice or is against the overwhelming weight of the evidence.
Therefore, the judgment of the circuit court is affirmed.
Affirmed.
RODGERS, P. J., and PATTERSON, SMITH and SUGG, JJ., concur.